DETAILED ACTION
Claims 32-44 were rejected in the Office Action mailed 02/17/2022. 
Applicant filed a response and amended claim 32 and 45 and added new claim 53 on 06/16/2022. 
Claims 32-45 and 47-53 are pending, of which claims 45 and 47-24 are withdrawn. 
Claims 32-44 and 53 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 34, 39-42, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer). 
Regarding claim 32 
Jones teaches a laminate fabric comprising a first nonwoven, spunlaced fabric layer and a second nonwoven, spunlaced fabric layer, for use as a wash durable towel. See, e.g., abstract and paragraphs [0004], [0026], [0036], and [0039].  Given Jones teaches the towel comprising the laminated fabric demonstrates enhanced wash durability, it is clear the towel is durable to multiple cycles of commercial laundering and use. 
Jones teaches the nonwoven, spunlaced fabric layers comprise wood pulp/lyocell spunlaced fabric. The fabrics exhibited strong orientation of the wood fibers to one side of the fabric with the lyocell fibers residing on the other side. The lyocell-rich surfaces face towards the center. Paragraph [0049]. Either of the first or second nonwoven, spunlaced fabric layer comprising wood pulp/lyocell corresponds to the cellulose nonwoven face sheet comprising a nonwoven layer of cellulosic fibers. Either of the first or second nonwoven, spunlaced fabric layer comprising wood pulp/lyocell corresponds to the integrated nonwoven back sheet. The wood pulp-rich side of the first or second nonwoven corresponds to the outer sublayer of wood pulp fibers and the lyocell-rich side of the first or second nonwoven corresponds to the inner sublayer of textile fibers confronting the cellulose nonwoven face sheet. Given the lyocell-rich side surfaces face towards the center, it is clear lyocell-rich side surface of the first or second nonwoven, spunlaced fabric layer confronts the cellulosic nonwoven face sheet. Given the first and second nonwoven, spunlaced fabric layer are spunlaced, it is clear the wood pulp fibers and lyocell fibers are entangled. 
Jones does not explicitly teach the laminate fabric is stitch-bonded. 
With respect to the difference, Greer teaches a nonwoven fabric towel bonded with stitches of a bulkable yarn giving the towel durability by stitchbonding. The stitchbonding is done in a Tricot or 3 and 4 Row Atlas pattern. The row spacing between the stitches is in the range of 2 to 10 rows per centimeter, and the stitching spacing is in the range of 2 to 15 stitches per cm. The bulkable yarns refers to a thread or yarn which shrinks causing the fabric to be “bulked” by being deformed out-of plane. The bulkable yarn includes elastomeric yarns. See, e.g., abstract and paragraphs [0014-0016].
As Greer expressly teaches, stitchbonding the nonwoven towel gives the towel durability. Bulking the bulkable yarn enhances fabric stability and durability as well as causes gathering of the fabric resulting in a softer hand, improved drape, and decreased stiffness. Paragraphs [0014] and [0016]. 
Greer and Jones are analogous art as they are both drawn to non-woven towels. 
	In light of the motivation provided by Greer, it therefore would have been obvious to one of ordinary skill in the art stitchbond a tricot or 3 and 4 Row Atlas pattern in the non-woven towel of Jones using a bulkable yarn to form gathered first and second nonwoven, spunlaced layers, in order to provide stability, durability, softer hand, improved drape, and decreased stiffness to the towel, and thereby arrive at the claimed invention.
	Given both the first and second nonwoven, spunlaced fabric layers of Jones in view of Greer are capable of meeting the limitations of the gathered cellulosic nonwoven face sheet and the gathered integrated nonwoven back sheet, it is clear whichever side the yarn overlaps reside on the towel corresponds to the face sheet and whichever side the yarn underlaps reside on the towel corresponds to the back sheet. Furthermore, Applicant’s specification states the method for making the composite stitchbonded fabric includes stitch bonding in a Tricot or a 3 and 4 row Atlas Pattern. The row spacing between wales is 2 to 10 rows per centimeter, while the course stitch spacing is in the range of 2 to 15 stitches per centimeter. Paragraph [0084]. 
Given that method of making the stitchbonded towel of Jones in view of Greer is substantially identical to the method of making the stitchbonded washable towel as used in the present invention, as set forth above, it is clear that the stitchbonded towel of Jones in view of Greer would intrinsically have a plurality of yarn overlaps on the face sheet and at least one set of yarn underlaps on the back sheet that bridge across one or more stitched wales over the outer sublayer of wood pulp fibers, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 34 and 39
Jones in view of Greer teaches all of the limitations of claim 32 above. Jones further teaches one of the nonwoven, spunlaced fabric layers consists of lyocell fibers. Paragraph [0028]. Given that Jones in view of Greer discloses the nonwoven, spunlaced fabric layer that overlaps the presently claimed cellulosic nonwoven sheet, including a cellulosic nonwoven sheet consisting of lyocell, it therefore would be obvious to one of ordinary skill in the art, to modify the laminate fabric such that one of the nonwoven, spunlaced fabric layers consists of lyocell fibers, which is both disclosed by Jones and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 40
Jones in view of Greer teaches all of the limitations of claim 32 above. Jones further teaches the nonwoven, spunlaced fabric layers comprises one or more of lyocell, wood pulp, jute, flax, hemp, and ramie fibers. Paragraph [0028]. Given that Jones in view of Greer discloses the nonwoven, spunlaced fabric layer comprising woodpulp and lyocell that overlaps the presently claimed cellulosic nonwoven sheet, including additional including jute, flax, hemp and ramie fibers, it therefore would be obvious to one of ordinary skill in the art, to further include jute, flax, hemp, and ramie fibers, which is both disclosed by Jones and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claims 41-42
Jones in view of Greer teaches all of the limitations of claim 32 above. Greer further teaches a suitable bulkable yarn includes an elastomeric yarn. In light of the disclosure of Greer, it therefore would have been obvious to one of ordinary skill in the art to use an elastomeric yarn as the bulkable yarn in the stitchbonded towel of Jones in view of Greer, in order to form a stitchbonded towel with predictable success, and thereby arrive at the claimed invention. 

Regarding claim 53
Jones in view of Greer teaches all of the limitations of claim 32 above. While Jones further teaches the spunlaced fabric layers may be treated with any suitable finish, the treatment is not required. Paragraph [0031]. Given Jones in view of Greer does not teach the requirement of any additional components beyond the nonwoven, spunlaced layers corresponding to the claimed gathered cellulosic nonwoven face sheet, gathered integrated nonwoven back sheet, and pattern of stitches of the bulkable yarn, as discussed in claim 32 above, the limitation of claim 53 is also met. 

Claims 32, 34, 38-39, 41-42, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer). 
Regarding claim 32, 34, and 39
Jones teaches a laminate fabric comprising a first nonwoven, spunlaced fabric layer and a second nonwoven, spunlaced fabric layer, for use as a wash durable towel. See, e.g., abstract and paragraphs [0004], [0026], [0036], and [0039].  Given Jones teaches the towel comprising the laminated fabric demonstrates enhanced wash durability, it is clear the towel is durable to multiple cycles of commercial laundering and use. 
Jones teaches the nonwoven, spunlaced fabric layers comprise wood pulp/polyester spunlaced fabric. The fabrics exhibited strong orientation of the wood fibers to one side of the fabric with the polyester fibers residing on the other side. The polyester-rich surfaces face towards the center. Paragraph [0042]. Jones further teaches one of the nonwoven, spunlaced fabric layers consists of lyocell fibers. Paragraph [0028]. Given that Jones discloses the nonwoven, spunlaced fabric layer that overlaps the presently claimed cellulosic nonwoven sheet, including a cellulosic nonwoven sheet consisting of lyocell, it therefore would be obvious to one of ordinary skill in the art, to modify the laminate fabric such that one of the nonwoven, spunlaced fabric layers consists of lyocell fibers, which is both disclosed by Jones and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
The nonwoven, spunlaced fabric layer consisting of lyocell fibers corresponds to the cellulose nonwoven face sheet comprising a nonwoven layer of cellulosic fibers. The nonwoven, spunlaced fabric layer comprising wood pulp/polyester corresponds to the integrated nonwoven back sheet. The wood pulp-rich side corresponds to the outer sublayer of wood pulp fibers and the polyester-rich side corresponds to the inner sublayer of textile fibers confronting the cellulose nonwoven face sheet. Given the first and second nonwoven, spunlaced fabric layer are spunlaced, it is clear the wood pulp fibers and polyester fibers are heavily entangled. 
Jones does not explicitly teach the laminate fabric is stitch-bonded. 
With respect to the difference, Greer teaches a nonwoven fabric towel bonded with stitches of a bulkable yarn giving the towel durability by stitchbonding. The stitchbonding is done in a Tricot or 3 and 4 Row Atlas pattern. The row spacing between the stitches is in the range of 2 to 10 rows per centimeter, and the stitching spacing is in the range of 2 to 15 stitches per cm. The bulkable yarns refers to a thread or yarn which shrinks causing the fabric to be “bulked” by being deformed out-of plane. The bulkable yarn includes elastomeric yarns. See, e.g., abstract and paragraphs [0014-0016].
As Greer expressly teaches, stitchbonding the nonwoven towel gives the towel durability. Bulking the bulkable yarn enhances fabric stability and durability as well as causes gathering of the fabric resulting in a softer hand, improved drape, and decreased stiffness. Paragraphs [0014] and [0016]. 
Greer and Jones are analogous art as they are both drawn to non-woven towels. 
	In light of the motivation provided by Greer, it therefore would have been obvious to one of ordinary skill in the art stitchbond a tricot or 3 and 4 Row Atlas pattern in the non-woven towel of Jones using a bulkable yarn to form gathered first and second nonwoven, spunlaced layers, in order to provide stability, durability, softer hand, improved drape, and decreased stiffness to the towel, and thereby arrive at the claimed invention. 
	Applicant’s specification states the method for making the composite stitchbonded fabric includes stitch bonding in a Tricot or a 3 and 4 row Atlas Pattern. The row spacing between wales is 2 to 10 rows per centimeter, while the course stitch spacing is in the range of 2 to 15 stitches per centimeter. Paragraph [0084]. 
Given that method of making the stitchbonded towel of Jones in view of Greer is substantially identical to the method of making the stitchbonded washable towel as used in the present invention, as set forth above, it is clear that the stitchbonded towel of Jones in view of Greer would intrinsically have a plurality of yarn overlaps on one surface of the towel and at least one set of yarn underlaps on the opposing surface of the towel that bridge across one or more stitched wales over the outer sublayer of wood pulp fibers, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Given the stitchbonded towel of Jones in view of Greer possesses two surfaces, it therefore would have been obvious to one of ordinary skill in the art to form the yarn overlaps on the surface where the nonwoven, spunlaced layer consisting of lyocell fibers is exposed and form the yarn underlaps on the surface the nonwoven, spunlaced layer comprising wood pulp/polyester is exposed, in order to form a stitchbonded towel with predictable success, as it is obvious to choose from a finite number of identified, predictable solutions, i.e., overlaps formed on the nonwoven, spunlaced layer consisting of lyocell fibers and underlaps formed on the nonwoven, spunlaced layer comprising wood pulp/polyester fibers or overlaps formed on the nonwoven, spunlaced layer comprising wood pulp/polyester fibers and underlaps formed on the nonwoven, spunlaced layer consisting of lyocell fibers, with a reasonable expectation of success, and thereby arrive at the claimed invention. 

Regarding claim 38
Jones further teaches the nonwoven, spunlaced fabric layer comprises 55% wood pulp and 45% polyester. Paragraph [0042].

Regarding claims 41-42
Jones in view of Greer teaches all of the limitations of claim 32 above. Greer further teaches a suitable bulkable yarn includes an elastomeric yarn. In light of the disclosure of Greer, it therefore would have been obvious to one of ordinary skill in the art to use an elastomeric yarn as the bulkable yarn in the stitchbonded towel of Jones in view of Greer, in order to form a stitchbonded towel with predictable success, and thereby arrive at the claimed invention. 

Regarding claim 53
Jones in view of Greer teaches all of the limitations of claim 32 above. While Jones further teaches the spunlaced fabric layers may be treated with any suitable finish, the treatment is not required. Paragraph [0031]. Given Jones in view of Greer does not teach the requirement of any additional components beyond the nonwoven, spunlaced layers corresponding to the claimed gathered cellulosic nonwoven face sheet, gathered integrated nonwoven back sheet, and pattern of stitches of the bulkable yarn, as discussed in claim 32 above, the limitation of claim 53 is also met. 

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer), as applied in claim 32 above, and further in view of Shoemaker et al. (US 2002/0034903) (Shoemaker).
Regarding claims 33 and 35
Jones in view of Greer teaches all of the limitations of claim 32 above. Jones further teaches the nonwoven, spunlaced fabric layers is treated with any suitable finish. Paragraph [0031]. 
With respect to the difference, Shoemaker teaches a hydrophilic agent comprising hydrophilic copolyester [CAS NO. 9016-88-0] for treating polyester fibers Paragraphs [0018], [0021], and [0029-0030]
	As Shoemaker expressly teaches, hydrophilic agents are useful in imparting excellent wicking characteristics to the fibers. Paragraphs [0002], [0022], and [0030].
	Shoemaker and Jones in view of Greer are analogous art as they are both drawn to applying finishes to fibers. 
	In light of the motivation as provided by Shoemaker, it therefore would have been obvious to one of ordinary skill in the art to apply a hydrophilic agent comprising hydrophilic copolyester [CAS NO. 9016-88-0] to the polyester fibers of the stitchbonded towel of Jones in view of Greer, in order to impart excellent wicking characteristics to the fibers, and thereby arrive at the claimed invention. 

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer), as applied in claim 32 above, and further in view of Zafiroglu et al. (US 2008/0166520) (Zafiroglu) and Branum et al. (US 2002/0019508) (Branum).
Regarding claims 36-37
Jones in view of Greer teaches all of the limitations of claim 32 above. Jones does not explicitly teach the use of partially-oriented nylon or polyester yarn. 
With respect to the difference, Zafiroglu teaches a stitchbonded fabric comprising partially oriented stitching yarns. See, e.g., abstract, paragraphs [0005] and [0087-0088], and claim 40. As Zafiroglu expressly teaches, partially oriented stitching yarns allow the stitchbonded fabric to be stretched, shrunk, or both, and then heat-set by relaxing it under restraint at an elevated temperature. This “freezes” the dimensions of the fabric at a state most advantageous for a specific application. Paragraphs [0087-0088]. 
Zafiroglu and Jones in view of Greer are analogous art as they are both drawn to stitchbonded fabrics. 
In light of the motivation as provided by Zafiroglu, it therefore would have been obvious to one of ordinary skill in the art to use partially oriented stitching yarns in the stitch bonded towel of Jones in view of Greer, in order to allow the stitchbonded towel to be stretched, shrunk, or both, and then heat-set by relaxing it under restraint at an elevated temperature and “freeze” the dimensions of the towel at a state most advantageous for a specific application, and thereby arrived at the claimed invention. 

	With respect to the difference, Branum teaches a partially oriented yarn comprising a blend of copolyester and nylon. Paragraphs [0137], [0143], and [0146]. As Branum expressly teaches, the partially oriented yarn provides wetting, wicking, drying, soft hand, dye uptake, flame-retardancy, abrasion-resistance, stretch, and static-dissipating properties. Copolyester POY and nylon POY requires similar texturing temperatures. A two-colored yarn is formed with copolyester POY and nylon POY. Paragraphs [0003], [0137], and [0146]. 
	Branum and Jones in view of Greer and Zafiroglu are analogous art as they are both drawn to nonwoven fabrics for use in absorbent articles. Paragraph [0024]. 
	In light of the motivation as provided by Branum, it therefore would have been obvious to one of ordinary skill in the art to use a partially oriented yarn comprising a blend of copolyester and nylon as the partially oriented yarn of Jones in view of Greer and Zafiroglu, in order to provide wetting, wicking, drying, soft hand, dye uptake, flame-retardancy, abrasion-resistance, stretch, and static-dissipating properties as well as ensure similar texturing temperatures of the components in the POY yarn and the ability to form two-colored yarn, and thereby arrive at the claimed invention. 

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2014/0242324) (Jones) in view of Greer et al. (US 2007/0270071) (Greer), as applied in claim 32 above, and further in view Fingal et al. (US 2010/0203306) (Fingal).
Regarding claims 43-44
Jones in view of Greer teaches all of the limitations above, however does not explicitly teach a third sheet. 
With respect to the difference, Fingal teaches a wiping material comprising two hydroentangled layers. See, e.g., abstract and paragraphs [0012-0014] and [0023]. Fingal further teaches to further reinforcing the wiping material a reinforcing nonwoven is applied between the first and second hydroentangled layers. Paragraph [0031] and [0053]. As Fingal expressly teaches, the reinforcing nonwoven scrim further increases the tensile strength of the wiping material. Paragraph [0031]. 
Fingal and Jones in view of Greer are analogous art as they are both drawn to laminate fabrics comprising two hydroentangled/spunlaced layers for use in absorbent applications. 
In light of the motivation as provided by Fingal, it therefore would have been obvious to one of ordinary skill in the art to include a reinforcing nonwoven scrim between the first nonwoven, spunlaced layer and the second nonwoven, spunlaced layer of Jones in view of Greer, in order to provide increased tensile strength to the stitchbonded towel, and thereby arrive at the claimed invention. 
Given the stitchbonded towel is gathered, and given the reinforcing nonwoven scrim is comprised by the stitchbonded towel, it is clear the reinforcing nonwoven scrim is a gathered reinforcing nonwoven scrim. 

Response to Arguments
The previous rejection of claims 32-44 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 32 and newly added claim 53. 
	
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive, as set forth below. 
Applicants argue the embodiment relied upon in the rejection is a mischaracterization of the primary reference, Jones. Applicant argues Jones does not teach a face sheet comprising, or consisting of lyocell fibers, an integrated nonwoven back sheet comprising an outer sublayer of wood pulp fibers and an inner sublayer of textile fibers, with the inner sublayer of textile fibers confronting the face sheet. Remarks, pages 10-13. 
The Examiner respectfully disagrees. The rejections based on Jones relies on the teaching that the nonwoven, spunlaced fabric layers comprising wood pulp/lyocell exhibit strong orientation of the wood fibers to one side of the fabric with the lyocell fibers residing on the other side. The lyocell-rich surfaces face towards the center. Paragraph [0049]. Therefore, the figure labeled Jones’ Actual Teaching as provided by Applicant is what is relied on to form the rejection. 
As stated on page 4 of the rejection mailed 02/17/2022, either of the nonwoven, spunlaced fabric layers comprising wood pulp/lyocell fibers corresponds to the cellulosic nonwoven face sheet comprising a nonwoven layer of cellulosic fibers comprising lyocell fibers as comprising is an open ended transitional phrase and both wood pulp and lyocell are cellulosic. In addition, either of the nonwoven, spunlaced fabric layers comprising wood pulp/lyocell fibers corresponds to the integrated nonwoven back sheet comprising an outer sublayer of wood pulp fibers and an inner sublayer of textile fibers as the term “textile fibers” encompasses lyocell fibers. Therefore, the lyocell fibers of the integrated nonwoven back sheet confronts the face sheet, as shown in the figure provided by Applicant. 
 Further, Claim 32 requires that the inner sublayer of textile fibers faces the towards the center of the laminate; however, Claim 32 makes no requirement for the configuration of the fibers within the layer as they pertain to the laminate.  As such, even adopting Applicant’s interpretation of what Jones actually teaches, it is clear that the elements of Claim 32 are still satisfied.

Applicants further argue one of ordinary skill in the art would consider coupling or laminating together with an adhesive, needling, powder bonding, RF welding, thermal bonding and ultrasonic bonding the sub-layers of the fabric an essential feature of the invention of Jones. Replacing this coupling or lamination step with stitchbonding would destroy the principle of operation of Jones. Remarks, page 12 and 21.
The Examiner respectfully disagrees. Jones teaches the first and second nonwoven, spunlaced fabric layers are laminated together such that the back of the first nonwoven, spunlaced fabric layer is coupled to the back of the second nonwoven, spunlaced fabric layer. The nonwoven, spunlaced fabric layers may be laminated together using any suitable means known in the art, including, but not limited to adhesive bonding, needling, powder bonding, RF welding, thermal bonding and ultrasonic bonding. The laminated fabric is used in a nonwoven towel. Paragraphs [0004], [0029], and [0039]. (Emphasis added). Jones teaches any suitable means known in the art is used to couple the nonwoven, spunlaced fabric layers together. Stitchbonding is a known method in the art used to couple nonwoven, fabric layers together. Nowhere in Jones is it taught that stitchbonding the nonwoven, spunlaced fabric layers would destroy the principle of operation of Jones. 
 It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding a person of ordinary skill in the art would predict stitchbonding the nonwoven, spunlaced fabric layers would destroy the principle of operation of Jones must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Applicant further argues a rejection based on further stitchbonding the laminated fabric of Jones would be unpredictable and would lack enablement. Applicant asserts that a person of ordinary skill in the art would predict that the further stitchbonding of two nonwoven fabrics, which have already been laminated together using a liquid adhesive, would result in serious problems with the stitchbonding process and equipment, and in particular in the breakage of the stitching needles and the bulking and shrinkage of the towel after stitchbonding with a bulkable yarn. Remarks, page 12-13 and 21. 
The Examiner respectfully disagrees. 
Firstly, as discussed in item #26 above, using a liquid adhesive is listed as a possible bonding option in Jones, but is not required, Applicant has not shown how stitchbonding the laminate fabric of Jones would result in serious problems with the stitchbonding process and equipment. Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties.  See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). The person having ordinary skill in the art would expect to encounter a reasonable expectation of success using one well known bonding method in place of another well known bonding method, particularly motivated by the advantages provided by stitchbonding as taught by Greer. 
For example, Greer teaches stitchbonding a nonwoven towel gives the towel durability, fabric stability, softer hand, improved drape, and decreased stiffness. Paragraphs [0014] and [0016]. Jones teaches the advantages taught by Greer are desirable in the laminate fabric, including softness, durability, and flexibility. Paragraphs [0004] and [0029]. Therefore, it would have been obvious to one of ordinary skill in the art to utilize stitchbonding as taught by Greer in the laminate fabric of Jones, in order to provide durability, fabric stability, softer hand, improved drape, and decreased stiffness. 
	 
Applicants further argue Jones in view of Greer does not teach the claimed at least one set of yarn underlaps on the gathered integrated nonwoven back sheet that bridge across one or more stitched wales over the outer sublayer of wood pulp fibers. Applicant argues the laminated towel taught by Jones, whether its laminated as required by Jones and/or stitchbonded as taught in Greer, is very different from, and is certainly not identical or substantially identical to the stitchbonded washable towel as provided in claim 32. Applicant argues MPEP 2112.01 refers to a single reference. The towel of Jones is modified unpredictably, therefore any resulting structure of the combination of Jones and Greer is not “clear” and any properties and functions of their combination cannot be presumed predictable without a reasonable explanation. Remarks, pages 13-15 and 22-24. 
The Examiner respectfully disagrees. 
Firstly, as discussed on page 5-6 of the rejection mailed 02/17/2022, Greer teaches a substantially identical method of stitchbonding as used in the claimed invention, including stitchbonding in a Tricot or a 3 and 4 row Atlas Pattern, the row spacing between wales is 2 to 10 rows per cm, while the course stitch spacing is in the range of 2 to 15 stitches per cm. Paragraph [0014-0016]. (Applicant’s specification at paragraph [0084]). It follows that a substantially identical stitchbonding method would form a substantially identical yarn structure, including at least one set of yarn underlaps on the back sheet that bridge across one or more stitched wales. The recitation of In Re Best and MPEP 2112.01 in the rejection is to support the conclusion that given Greer teaches a substantially identical method of stitchbonding, the teaching would result in a substantially identical structure regarding the yarn overlaps and the yarn underlaps as the yarn structure of the stitchbonded fabric is intrinsic to the stitchbonding process. The recitation of In Re Best and MPEP 2112.01 is not relied upon to meet any specific properties or functions.  As discussed above, either of the nonwoven, spunlaced layers includes an outer sublayer of wood pulp fibers, therefore it follows the yarn overlaps exist on the face sheet and the at least one yarn underlaps on the back sheet bridge across one or more stitched wales over the outer sublayer of wood pulp fibers. It is the Examiner’s opinion it would be reasonable to expect a substantially identical method would result in a substantially identical yarn structure, for the reasons set forth above. 
Secondly, regarding the rejection built upon a first nonwoven, spunlaced layer comprising lyocell fibers and a second nonwoven, spunlaced layer comprising woodpulp/polyester fibers as set forth on pages 8-10 of the Office Action mailed 02/17/2022, the same rationale as set forth above applies and further it would be obvious to one of ordinary skill in the art to choose overlaps formed on the lyocell surface and underlaps formed on the wood pulp surface from a finite number of identified, predictable solutions, i.e., overlaps formed on the lyocell surface and underlaps formed on the wood pulp surface or overlaps formed on the wood pulp surface and underlaps formed on the lyocell surface, with a reasonable expectation of success. Therefore, the underlaps bridge across one or more stitched wales over the outer sublayer of wood pulp fibers. 

Applicants further argue that in the stitchbonded towel of Jones in view of Greer, only one of the two exposed wood pulp fiber surfaces would be covered by a set of yarn underlaps, while the other of the two exposed wood pulp fiber surfaces would only be covered by a set of yarn overlaps. Remarks, pages 15-16 and 24. 
	The Examiner respectfully disagrees. The claims require “at least one set of yarn underlaps on the gathered integrated nonwoven back sheet that bridge across one or more stitched wales over the outer sublayer of wood pulp fibers” in lines 13-14. Therefore, even though only one of the two exposed wood pulp fibers surfaces is covered by yarn underlaps, the claimed limitation is met. The claim does not require that both exposed wood pulp fiber surfaces are covered by yarn underlaps. The claim only requires at least one set of yarn underlaps on the outer sublayer of wood pulp fibers. 
	
Applicants further argue Jones in view of Greer does not teach the gathered cellulosic nonwoven face sheet further comprises up to about 25% wood pulp fibers by weight that have been inter-entangled with the lyocell fibers. Remarks, page 16. 
The Examiner respectfully disagrees. The claim requires, “up to about 25% wood pulp fibers” in lines 2-3. This range includes 0% wood pulp fibers. Therefore, the stitchbonded fabric of Jones in view of Greer comprising a nonwoven, spunlaced fabric consisting of lyocell fibers corresponding to the cellulosic nonwoven face sheet comprising cellulosic fibers meets this claimed limitation as it includes 0% wood pulp fibers. 
	
	
Applicants further argue there is no reason to select that one of the nonwoven, spunlaced fabric layers of Jones consists of lyocell fibers. Applicant argues the only motivation for making such a modification is the teaching by Applicant’s claimed invention which is impermissible hindsight. Applicant argues it cannot be predictable to select fabric layers consisting of lyocell fibers, when the only complete embodiments described in Jones requires the use of two identical fabric layers having wood pulp on an outer face and textile fibers on the inner face, with the inner faces laminated together. Remarks, pages 16-20. 
The Examiner respectfully disagrees.
	Firstly, the fact remains Jones explicitly teaches that -one of the nonwoven, spunlaced fabric layers consists of lyocell fibers and Jones teaches using a nonwoven, spunlaced fabric layer comprising wood pulp/lyocell or polyester fibers. Paragraphs [0028], [0042], and [0049]. As Jones teaches one of the nonwoven, spunlaced fabric layers consists of lyocell fibers, it follows that Jones teaches a fabric where the two nonwoven, spunlaced fabric layers comprise different materials. Jones is not limited to using identical nonwoven, spunlaced fabric layers. The invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971). Additionally, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551,554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994). 
Secondly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, it is the Examiner’s position that hindsight was not used given Jones explicitly teaches that -one of the nonwoven, spunlaced fabric layers consists of lyocell fibers and Jones teaches using a nonwoven, spunlaced fabric layer comprising wood pulp/lyocell or polyester fiber, as set forth on pages 6-8 of the Office Action mailed 02/17/2022. 
It is the Examiner’s opinion one of ordinary skill in the art would be able to select a layer consisting of lyocell fibers and a layer comprising wood pulp/lyocell or polyester fibers as the nonwoven, spunlaced fabric layers because Jones teaches a layer consisting of lyocell fibers and a layer comprising wood pulp/lyocell or polyester fibers are suitable as the nonwoven, spunlaced fabric layer and Jones teaches using nonwoven, spunlaced layers that are materially different.

Applicants further argue it is not clear that durability as described by Jones means the towel of Jones is durable to multiple cycles of commercial laundering and use. Applicant argues the application states that the durability of the towel means the towel can be continue to be used in the intended application(s) and undergoes numerous washes with no substantial change in the structural integrity of the fabric of the towel (no raveling and resistant to hole formation), maintaining its stronger tensile strength, with little or no pilling on the surface of the towel, and with good hand and appearance, even under industrial laundering conditions. Applicant argues a person of ordinary skill in the art would understand that the alleged improvement in durability results features not described or claimed by applicant. Applicant argues the sole durability test method in Jones is not relevant to durability a towel withstanding multiple industrial laundry cycles. Remarks, pages 25-27. 
The Examiner respectfully disagrees. 
Firstly, claim 1 recites, “a stitchbonded washable towel that is durable to multiple cycles of commercial laundering and use” in lines 1-2. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. undergoes no substantial change in the structural integrity of the fabric of the towel (no raveling and resistant to hole formation), maintaining its stronger tensile strength, with little or no pilling on the surface of the towel, and with good hand and appearance, even under industrial laundering conditions) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As claim 1 broadly recites, “durable to multiple cycles of commercial laundering and use”, it is the Examiner’s opinion any nonwoven towel that is not single use and capable of being laundered and used again will meet this claim limitation. 
Secondly, the fact remains Jones teaches wash durability is provided by the three-dimensional pattern formed during the process of producing the nonwoven, spunlaced fabric. Paragraphs [0023] and [0036]. In addition, Jones teaches the presence of two nonwoven, spunlaced fabric layers improves wash durability. Paragraph [0036]. Jones teaches the nonwoven, spunlaced fabric layers are used to form a nonwoven towel. Paragraph [0039]. Given wash durability is a characteristic of the nonwoven, spunlaced fabric layers, and given the nonwoven, spunlaced fabric layers are used to form nonwoven towels that are not single use, it is clear the nonwoven towel is durable to multiple cycles of commercial laundering and use. It is noted neither adhesive lamination or an adhesive binder finish is relied upon in the present rejections. Even if they were relied upon, it is noted claim 1 does not exclude any of these features. 
Thirdly, it is not clear why Applicant believes that one of ordinary skill in the art would not likely use the INDA Standard Test Method WSP 150.2 (05) for determining the durability of a laminated substrate to multiple industrial laundry cycles, as described in Jones. Applicant has provided no evidence or reasoning to support this conclusion. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the INDA Standard Test Method WSP 150.2 (05) must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. Furthermore, it is noted it is not clear if the document Applicant refers to regarding appearance and integrity of highloft batting after refurbishing is the same test method as references in Greer. The document provided by Applicant is NWSP 150.2.R0 (15) Appearance and Integrity of Highloft Batting After Refurbishing. It is not clear if this is the same as WSP 150.2 (05) as mentioned in Jones.
 Moreover, Applicant’s claim broadly states, “a stitchbonded washable towel that is durable to multiple cycles of commercial laundering and use” in lines 1-2. There is no mention of a specific test method to determine durability. Any amount of durability to multiple cycles of commercial laundering and use would meet this limitation. It is the Examiner’s opinion any nonwoven towel, including dish towel, bar towel, wash towel, industrial shop tools, food service towels, scrubbing towels, bath towels, clean room towels and/or surgical towels, would have some amount of durability to multiple cycles of commercial laundering and use as it is common knowledge to one of ordinary skill in the art that, unless specified as a single-use product, these products are commonly reused after laundering. Given Jones teaches the nonwoven, spunlaced layers possess wash durability, it follows the nonwoven towel, including dish towel, bar towel, wash towel, industrial shop tools, food service towels, scrubbing towels, bath towels, clean room towels and/or surgical towels, comprising the nonwoven, spunlaced layers are wash durable and therefore durable to multiple cycles of commercial laundering and use. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789